Name: Commission Regulation (EEC) No 409/81 of 18 February 1981 amending for the fourth time Regulation (EEC) No 2325/80 in respect of the date for submitting applications for approval of contracts for delivery for distillation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/ 18 Official Journal of the European Communities 19 . 2 . 81 COMMISSION REGULATION (EEC) No 409/81 of 18 February 1981 amending for the fourth time Regulation (EEC) No 2325/80 in respect of the date for submitting applications for approval of contracts for delivery for distil ­ lation 1 . In Article 4 ( 1 ), ' 15 January 1981 is replaced by ' 28 February 1981 '. 2 . In Article 9 ( 1 ), ' 15 February 1981 ' is replaced by 31 March 1981 . 3 . The following Article is inserted after Article 4 : 'Article 4a Notwithstanding the provisions of Article 2 and Article 10 (3), producers who have concluded a storage contract as referred to in Article 2 (2) (b) may conclude a contract for delivery of the same wine for distillation , within the limits referred to in Article 1 ( 1 ) (a) and (2) (a) of Regulation (EEC) No 2391 /80 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 12 (4) and Article 65 thereof, Whereas Commission Regulation (EEC) No 2325/80 (3 ), as last amended by Regulation (EEC) No 3347/80 (4), laid down that holders of long-term storage contracts for 1979/80 could conclude contracts for delivery to a distillery and that applications for approval of the said contracts were to be submitted not later than 15 January 1981 ; whereas some of the producers capable of qualifying for the measure did not take the necessary steps in good time, as they anti ­ cipated that market rates would pick up ; whereas the rates did not pick up and it seems proper, in order to reduce the pressure of supply on the market, to allow the said producers even where they have concluded four-month contracts to send their wines to be distilled, by extending the time limit for submitting applications for approval of contracts for delivery for distillation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , In that case :  storage contracts which have not yet expired shall be terminated in respect of the quantity of wine which may be covered by a contract for delivery for distillation ; storage aid shall be due only in respect of the quantity of wine which is not covered by a contract for delivery for distil ­ lation ,  storage contracts which have expired shall be considered as covering only the quantity of wine which is not subject to a contract for delivery for distillation .' Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Regulation (EEC) No 2325/80 is hereby amended as follows : It shall apply with effect from 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (J ) OJ No L 360, 31 . 12. 1980, p . 18 . (J ) OJ No L 234, 5 . 9 . 1980 , p . 17. (4 ) OJ No L 351 , 24 . 12 . 1980 , p . 15 .